Upon Motion of Mr. Parsons on Behalf of the Complainant, that an Order be made for an Attachment to issue against the Defendant for not answering within Eight Days to a Bill filed with the Register of this Court the Sixth Day of June One Thousand, Seven Hundred, and Sixty Four, and on Affidavit of John Glen being read that he the Deponent did on the said Twenty fifth Day of June One Thousand, Seven Hundred and Sixty Four serve the Defendant Richard Lambton with a Rule to answer and on reading a Certificate from the Register dated the Twenty Eighth Day of this Instant that no Answer hath hitherto been put in by the Defendant to the Complainant’s Bill filed as aforesaid It is therefore Ordered that an Attachment do issue against the Defendant.
William Burrows, Master in Chancery
John Troup, Register in Chancery.
At a Court of Chancery held in the Council Chamber on Wednesday the thirtieth Day of January One Thousand, Seven Hundred and Sixty five.
Present, His Honor, the Lieutenant Governor; The Honorable Othniel Beale, Charles Shinner, John Drayton, Thomas Skottowe, and John Burn, Esquires for executing the Office of Chancellor.
On Motion of Mr. Rutledge and reading the Petition and Affidavit of Rene Peyre It is Ordered that a Commission in Nature of a Writt De Luná-tico Inquirendo do issue directed to Theodore Gaillard the Elder, Elias Horry the Elder, Edward Jermyn, John Mayrant, and Daniel Horry to inquire of the Lunacy of Peter Robert of Saint James’s Parish Santee Planter.
John Troup Register in Chancery